Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10368124 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

The indicated allowability of claims 49-58 is withdrawn in view of the reconsideration of references Chiba and Rambo.  Reconsideration of the reference Chiba in view of Rambo teaches the claimed references.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 49-68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 20070255809 A1 to Chiba and U.S. Patent Pub. No. 2005/006362 A1 to Rambo.

As to claim 49, Chiba teaches a method comprising: establishing, by a first server, cryptographic protocol connection between the first server and a user device (Fig.28, establishing communication,¶0065); in response to detecting that the cryptographic protocol connection is dropped, automatically reconnecting, by the first server, the cryptographic protocol connection between the first server and a user device receiving at a first server, via the cryptographic protocol connection, data from the user device, wherein the automatic reconnection is initiated by the first server to reestablish the connection between the first server and a user device  (¶0016, claim 6), wherein the data specifies the first server as a recipient of the data (¶0065, connection session, reconnection).  Chiba does not teach generating output information by analyzing the data; and transmitting the output information to a second server.  Rambo however teaches generating output information by analyzing the data (Fig. 11, ¶0058, a database collects messages); and transmitting the output information to a second server (¶0022).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Chiba with Rambo.  The suggestion/motivation would be to improve data collected at a server managing that information and activity.
As to claim 50, Chiba and Rambo teaches the method of claim 49, wherein the user device is a digital video recorder (DVR) (Chiba, ¶0055) and the media content is a video program (¶0058).  
As to claim 51, Chiba and Rambo teaches the method of claim 49, wherein output information comprises at least one of: reports, displays, notifications, or other output information that describe aspects of a real-time operation of a population of DVRs (¶0060, Real-time operation). 
As to claim 52, Chiba and Rambo teaches the method of claim 49, wherein analyzing the data comprises: aggregating, in real-time, data from other television viewer data received from one or more other user devices and the received data from the first device; and wherein the output information comprises real-time audience measurement, based, in part, on the aggregated data (Rambo, ¶0058-0060, Fig. 12, real- time aggregation of the users in the system, how many users are watching this show).
As to claim 53, Chiba and Rambo teaches the method of claim 49, wherein analyzing the data further comprises at least one of: aggregating viewer behavior in relation to a particular television video program (Rambo, ¶0058-0060, Fig. 12, real- time aggregation of the users in the system, how many users are watching this show); aggregating viewer response to particular commercial pods; aggregating viewer behavior in relation to tuning out of a particular television program and viewer tune-in destinations; predicting viewing behavior or program ratings; or predicting demographic response to programs that are similar to one another, derived from correlating specific information about DVRs with demographic information about households that own the DVRs.   
As to claim 54, Chiba and Rambo teaches the method comprising: establishing, by a first server, cryptographic protocol connection between the first server and a user device (Fig. 28); receiving at a first server, via the cryptographic protocol connection, data from the user device, wherein the data specifies the first server as a recipient of the data; and in response to detecting that the cryptographic protocol connection is dropped, automatically reconnecting, by the first server, the cryptographic protocol connection between the first server and a user device (Fig. 28, ¶0054), wherein the automatic reconnection is initiated by the first server to reestablish the connection between the first server and a user device  (¶0016, claim 6),.   Chiba does not teach generating output information by analyzing the data; and transmitting the output information to a second server.  Rambo however teaches generating output information by analyzing the data (Fig. 11, ¶0058, a database collects messages); and transmitting the output information to a second server (¶0022).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Chiba with Rambo.  The suggestion/motivation would be to improve data collected at a server managing that information and activity.
As to claim 55, Chiba and Rambo teaches method of claim 54, wherein the user device is a digital video recorder (DVR) (Chiba, ¶0055) and the media content is a video program (¶0058).  
As to claim 56, Chiba and Rambo teaches the method of claim 54, wherein output information comprises at least one of: reports, displays, notifications, or other output information that describe aspects of a real-time operation of a population of DVRs  (¶0060,Real-time operation).  
As to claim 57, Chiba and Rambo teaches the method of claim 54, wherein analyzing the data comprises: 4 765553_1Application No.: 16/441,957Docket No.: 113142-0141-103 Preliminary Amendment dated September 30, 2019aggregating, in real-time, data from other television viewer data received from one or more other user devices and the received data from the first device; and wherein the output information comprises real-time audience measurement, based, in part, on the aggregated data  (Rambo, ¶0058-0060, Fig. 12, real- time aggregation of the users in the system, how many users are watching this show).
As to claim 58, Chiba and Rambo teaches the method of claim 54, wherein analyzing the data further comprises at least one of: aggregating viewer behavior in relation to a particular television video program (Rambo, ¶0058-0060, Fig. 12, real- time aggregation of the users in the system, how many users are watching this show);; aggregating viewer response to particular commercial pods; aggregating viewer behavior in relation to tuning out of a particular television program and viewer tune-in destinations; predicting viewing behavior or program ratings; or predicting demographic response to programs that are similar to one another, derived from correlating specific information about DVRs with demographic information about households that own the DVRs.  
As to claim 59, see the rejection of claim 49.  
As to claim 60, see the rejection of claim 50.
As to claim 61, see the rejection of claim 51.
As to claim 62, see the rejection of claim 52.
As to claim 63, see the rejection of claim 53.
As to claim 64, see the rejection of claim 54.
As to claim 65, see the rejection of claim 55.
As to claim 66, see the rejection of claim 56. 
As to claim 67, see the rejection of claim 57.
As to claim 68, see the rejection of claim 58.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421